DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-17 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Okada et al. disclose: a radiation imaging apparatus (fig.6), comprising: a substrate (fig.4 item 1) in which a plurality of conversion elements (fig.6 items 29 & 26) is arranged in a two-dimensional array and which transmits light beams, the plurality of conversion elements including a first conversion element (fig.6 item 29) and a second conversion element (fig.6 item 26), a first scintillator (fig.4 item 30) arranged on a first surface side of the substrate; and a second scintillator (fig.4 item 31) arranged on a second surface side of the substrate opposite to the first surface, wherein a light-shielding layer (para. [0062]), and a semiconductor layer (fig.6 items 6 & 8) of the  second conversion element is arranged to receive a light beam from the second scintillator. Tredwell et al. disclose: a light-shielding layer is arranged between the first scintillator and the semiconductor layer of the second conversion element so as to set light amounts received by the semiconductor layer of the second conversion element from the first scintillator smaller than those of the first conversion element elements from the first scintillator (para. [0045]). 
The prior arts fail to teach, disclose, suggest or make obvious: a light-shielding layer is arranged between the first scintillator and a semiconductor layer of the second conversion element so as to set light amounts received by the semiconductor layer of the second conversion element from the first scintillator smaller than those of the first conversion element from the first scintillator, with the provisos that a light shielding layer is not disposed between a semiconductor layer of the first conversion element and he first scintillator, and a light shielding layer is not disposed between the semiconductor layer of the first conversion element and the second scintillator.
Claims 2-17 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/
 Examiner, Art Unit 2884